Bloodwokth, J.
1. “A ground of a motion for new trial in which error is assigned on the exclusion of certain testimony is insufficient when it does not appear from the ground itself that the exclusion of the testimony was prejudicial to the complaining party.” Campbell v. Walker, 20 Ga. App. 88 (4) (92 S. E. 545). “Tinder repeated decisions of this court and of the Supreme Court, *685each special ground of a motion for a new trial must be complete within itself; and when so incomplete as to require a reference to the brief of the evidence, or to some other portion of the record, in order to determine what was the alleged error and whether such error was material, the ground will not be considered by the reviewing court.” McCall v. State, 23 Ga. App. 770 (1) (99 S. E. 471). The only allegation of error in the 4th ground of the motion for a new trial is that a certain letter dated October 3, 1907, signed by the plaintiff and copied in this ground of the motion, was material evidence, and was illegally withheld from the jury, against the demand of the movant. To ascertain how this letter was material, and how it affected the case in any way, would require reference to other parts of the record; and under the decision cited above and numerous other decisions of this court and the Supreme Court, this is not required.
2. The excerpt from the charge of the court of which complaint is made in ground 5 of the motion for a new trial is not erroneous for any reason assigned.
3. The 6th ground of the motion is not argued in the brief of counsel for the plaintiff in error, and will be treated as abandoned.
4. The 7th and 8th grounds each complain that the court erred in admitting certain testimony “over the objection of defendant as to its irrelevancy.” Assignments of error as to the admission of testimony should be specific. It is not sufficient to say simply that the testimony was irrelevant. Chambers v. Walker, 80 Ga. 642 (9, 10), 649 (6 S. E. 165, 168); Ingram v. Little, 14 Ga. 174 (3), 184 (58 Am. Dec. 549).
5. There is ample evidence to support the verdict for the plaintiff for $325. A witness swore, “the purchase price was $525. This was paid by check for $200 and two notes for $162.50 each.” The two notes, each for $162.50, payable to plaintiff and signed by defendant, were in evidence. “It has been held a number of times by this court, that, as between the original seller and the original purchaser, the agreed price as stated in the contract of sale is prima facie but not conclusive evidence of the actual value of the property, and that upon proof of the contract, in the absence of rebutting testimony as to value, the plaintiff was entitled to recover the balance due thereon.” See Carter v. American Slicing Machine Co., 23 Ga. App. 423. (2), 426 (98 S. E. 365), and cit,

Judgment affirmed.


Broyles, C. J., arid Lulce J., concur.